         Case 2:20-cr-00208-GJP Document 46 Filed 07/21/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,

            v.                                            CRIMINAL ACTION
                                                          NO. 20-cr-208
 OMAR BERNARD,

                      Defendant.


PAPPERT, J.                                                                July 21, 2021

                                   MEMORANDUM

      Omar Bernard was charged by indictment with one count of being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). (Indictment,

ECF 1.) Trial begins on July 27. Bernard filed a Motion in Limine to exclude his prior

criminal convictions as evidence of his character for truthfulness under Federal Rule of

Evidence 609(a)(1)(B) and (b)(1). (ECF 40.) Bernard’s convictions include: (1) three

February 2003 convictions for manufacturing, delivering or possessing with intent to

distribute a controlled substance; (2) a June 2006 conviction for three firearms offenses;

(3) a June 2006 conviction for manufacturing, delivering or possessing with intent to

distribute a controlled substance; (4) a June 2017 conviction for manufacturing,

delivering or possessing with intent to distribute a controlled substance; and (5) a June

2017 conviction for resisting arrest. (Id.) The Government responded, arguing it

should be allowed to use each of these prior convictions to impeach Bernard at trial.

(ECF 41.) After reviewing the parties’ submissions and holding oral argument, the

Court grants the Motion.




                                            1
         Case 2:20-cr-00208-GJP Document 46 Filed 07/21/21 Page 2 of 7




                                             I

       Federal Rule of Evidence 609 governs the admissibility of prior criminal

convictions offered to impeach a witness’s credibility. When the testifying witness is

the defendant in a criminal case, evidence of the prior conviction must be admitted only

“if the probative value of the evidence outweighs its prejudicial effect to that

defendant.” Fed. R. Evid. 609(a)(1)(B). “This reflects a heightened balancing test and a

reversal of the standard for admission under Rule 403,” creating “a predisposition

toward exclusion.” United States v. Caldwell, 760 F.3d 267, 286 (3d Cir. 2014) (citing

Wright & Gold, Federal Practice and Procedure § 6132, at 216). The Government bears

the burden of satisfying this heightened test. Caldwell, 760 F.3d at 289. Prior

convictions that are more than ten years old are admissible only if their “probative

value, supported by specific facts and circumstances, substantially outweighs [their]

prejudicial effect.” Fed. R. Evid. 609(b)(1). “The Advisory Committee Notes for Rule

609(b) emphasize that ‘convictions over 10 years old will be admitted very rarely and

only in exceptional circumstances.’” United States v. Shannon, 766 F.3d 346, 352 n.9

(3d Cir. 2014) (citing Fed. R. Evid. 609(b) advisory committee’s note).

       In Government of the Virgin Islands v. Bedford, the Third Circuit Court of

Appeals set out four factors to consider when applying the test set forth in Rule 609:

“(1) the kind of crime involved; (2) when the conviction occurred; (3) the importance of

the defendant’s testimony to the case; and (4) the importance of the credibility of the

defendant.” Caldwell, 760 F.3d at 286 (quoting Gov’t of Virgin Islands v. Bedford, 671

F.2d 758, 761 n.4 (3d Cir. 1982)).




                                             2
         Case 2:20-cr-00208-GJP Document 46 Filed 07/21/21 Page 3 of 7




       As for the first Bedford factor, the kind of crime involved, the Court “consider[s]

both the impeachment value of the prior conviction as well as its similarity to the

charged crime.” Caldwell, 760 F.3d at 286. Impeachment value refers to the degree to

which a conviction is probative of the defendant’s character for truthfulness. Id.

“Crimes of violence generally have lower probative value in weighing credibility . . . In

contrast, crimes that by their nature imply some dishonesty, such as theft, have greater

impeachment value and are significantly more likely to be admissible.” Id. “With

respect to the similarity of the crime to the offense charged, the balance tilts further

toward exclusion as the offered impeachment evidence becomes more similar to the

crime for which the defendant is being tried.” Id.

       When evaluating the second Bedford factor, the age of the prior conviction, the

Court considers whether the passage of time has reduced the prior conviction’s

probative value. Where the defendant “has maintained a spotless record since the

earlier conviction or where the prior conviction was a mere youthful indiscretion,” his

prior conviction may have less probative value. Id. at 287. On the other hand, the

probative value of the prior conviction “may remain undiminished if the defendant was

recently released from confinement or has multiple intervening convictions.” Id. In

other words, the age of the prior conviction may weigh in favor of exclusion if

circumstances suggest that the defendant’s character has since improved. Id. (citing

Wright & Gold, Federal Practice and Procedure § 6132, at 258).

       With respect to the third Bedford factor, “[i]f it is apparent to the trial court that

the accused must testify to refute strong prosecution evidence, then the court should

consider whether, by permitting conviction impeachment, the court in effect prevents




                                              3
          Case 2:20-cr-00208-GJP Document 46 Filed 07/21/21 Page 4 of 7




the accused from testifying.” Id. (quoting Glenn Weissenberger & James J. Duane,

Weissenberger’s Federal Evidence § 609.2 (4th ed. 2001)). The fourth Bedford factor

concerns the significance of the defendant’s credibility to the case; “[w]hen the

defendant’s credibility is a central issue, this weighs in favor of admitting a prior

conviction.” Id. (citing Jack B. Weinstein & Margaret A. Berger, Weinstein’s Federal

Evidence § 609.05[3][f] (2d ed. 2011)). 1

                                                  II

                                                  A

       The Government fails to meet its burden to show that Bernard’s 2017 convictions

are admissible for impeachment purposes. The first Bedford factor tilts the Rule

609(a)(1)(B) balance toward exclusion. While the drug offense is not similar to the

charge Bernard faces now, its probative value for establishing Bernard’s character for

truthfulness is low. “The degree to which drug convictions imply dishonesty varies”

and “depends on the circumstances” of the conviction. United States v. Mullins, 2019

U.S. Dist. LEXIS 61318 at *6 (E.D. Pa. Apr. 5, 2019) (citing United States v. Womack,

1998 WL 24355 at *1 (D. Del. Jan. 12, 1998) (noting that “some drug offenses are

generally more covert or deceptive” than others and referring to a “spectrum” of crimes

with differing impeachment value)). Bernard was sentenced to 18 to 48 months’

imprisonment, even after committing four prior drug offenses, suggesting he committed

a low-level offense. The Government, which “bears the burden of persuading the court




1      The Third Circuit has acknowledged the tension between the third and fourth Bedford
factors—as one tilts the 609(a)(1)(B) balance toward exclusion, the other tilts toward inclusion. See
Caldwell, 760 F.3d at 288 n.15 (citing, inter alia, Roderick Surratt, Prior-Conviction Impeachment
Under the Federal Rules of Evidence: A Suggested Approach to Applying the ‘Balancing’ Provision of
Rule 609(a), 31 Syracuse L. Rev. 907, 943, 945 (1980)).


                                                  4
         Case 2:20-cr-00208-GJP Document 46 Filed 07/21/21 Page 5 of 7




that the evidence should be admitted, i.e., that its probative value outweighs its

prejudicial effect,” provides no other details regarding the circumstances of the crime.

United States v. Ponder, 2017 WL 2633467 at *2 (M.D. Pa. June 16, 2017) (quoting

Bedford, 671 F.2d at 761). It does not, for instance, argue that Bernard was involved in

the sort of large-scale drug conspiracy that might require deception. Thus, while a

felony conviction has some inherent impeachment value, see Mullins, 2019 U.S. Dist.

LEXIS 61318 at *6, the connection between this drug conviction and Bernard’s

likelihood of testifying truthfully is attenuated. See United States v. Church, 2016 WL

613185 at *1 (E.D. Pa. Feb. 16, 2016).

       The same goes for Bernard’s conviction for resisting arrest. Nothing about that

conviction calls into question Bernard’s tendency to testify truthfully. See Caldwell,

760 F.3d at 286. And although the Government conclusorily says Bernard’s conviction

is probative of his credibility, it provides no specific argument as to why. See (Gov’t

Resp. at 7–9).

       The second Bedford factor does not weigh in favor of inclusion or exclusion.

While the age of the convictions does not necessarily reduce their probative value—the

offenses were not “mere youthful indiscretion[s]”—the Court has already determined

that the convictions’ probative value for establishing Bernard’s character for

truthfulness is low.

       The third Bedford factor, the importance of the defendant’s testimony to his

defense, also supports exclusion. According to Bernard, “there are no independent

defense witnesses who can provide testimony related to whether Mr. Bernard

committed the instant offense other than Mr. Bernard himself.” (Mot. at 10.) Without




                                             5
         Case 2:20-cr-00208-GJP Document 46 Filed 07/21/21 Page 6 of 7




his own testimony, Bernard fears he will have no way of refuting the law enforcement

officers the Government intends to use to prove its case. (Id.) The Government argues

only that “it is unclear how [Bernard] will offer a credible explanation for how he did

not possess the firearms found in his possession by the police.” (Gov’t Resp. at 9.)

Bernard is right—his testimony will likely be critical to his defense and allowing the

Government to impeach him with his prior convictions may “in effect prevent[ him]

from testifying.” Caldwell, 760 F.3d at 287 (quoting Glenn Weissenberger & James J.

Duane, Weissenberger’s Federal Evidence § 609.2 (4th ed. 2001)).

       The fourth Bedford factor weighs against exclusion, but not enough to overcome

the other factors. See id. at 288–89. Like in Caldwell, this case will likely be a “‘he

said, they said’ battle” between Bernard and law enforcement. Id. at 288. Even so, the

Bedford factors taken together tilt the 609(a)(1)(B) balance toward excluding evidence

of Bernard’s 2017 convictions. The Government has not shown that the convictions

“make[] a tangible contribution to the evaluation of credibility” that will outweigh “the

usual high risk of unfair prejudice.” Caldwell, 760 F.3d at 286.

                                             B

       The Government also fails to meet its burden to show that Bernard’s other

convictions are admissible for impeachment. They occurred more than ten years ago, so

to avoid exclusion the Government must show that each conviction’s “probative value,

supported by specific facts and circumstances, substantially outweighs its prejudicial

effect.” Fed. R. Evid. 609(b)(1). Four out of five of these convictions were for low-level

drug offenses. Thus, for the reasons discussed above the Government cannot show that

their probative value substantially outweighs their prejudicial effect.




                                             6
           Case 2:20-cr-00208-GJP Document 46 Filed 07/21/21 Page 7 of 7




         The fifth conviction, for various firearms violations, is also inadmissible. Briefly,

the first Bedford factor weighs in favor of exclusion. A firearm offense does not bear on

Bernard’s truthfulness and the similarity between the prior conviction and the current

charge will prejudice him. The second Bedford factor also favors exclusion because

Bernard was convicted of this offense fifteen years ago. For the reasons discussed

above, the third and fourth Bedford factors do not tip the scales in the Government’s

favor.

         The Bedford factors, taken together, show that Bernard’s five convictions from

2003 to 2006 are inadmissible under Rule 609(b)(1). The probative value of each

conviction does not substantially outweigh its potential prejudice to Bernard.

         An appropriate Order follows.

                                                   BY THE COURT:



                                                   /s/ Gerald J. Pappert
                                                   GERALD J. PAPPERT, J.




                                               7
